Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered May 17, 1989, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim of ineffective assistance of counsel is not supported by the record and should have been raised by collateral motion (People v Pascale, 48 NY2d 997; People v Conyers, 114 AD2d 967; cf., People v Brown, 45 NY2d 852).
Moreover, the defendant comes forward with no basis for disturbing the sentence which he understood would be imposed when he entered his plea of guilty (People v Kazepis, 101 AD2d 816). Lawrence, J. P., Kunzeman, Kooper and Harwood, JJ., concur.